Citation Nr: 0330887	
Decision Date: 11/07/03    Archive Date: 11/17/03

DOCKET NO.  02-10 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date prior to August 18, 2000 
for a 100 percent rating for post-traumatic stress disorder 
(PTSD).


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from April 1969 to January 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in November 
2001 by the No. Little Rock, Arkansas, Regional Office (RO) 
of the Department of Veterans Affairs (VA), which assigned a 
100 percent rating for PTSD effective from August 18, 2000.  

In August 2002 the veteran and his spouse testified at an RO 
hearing.  A copy of the transcript is associated with the 
claims file.  Later, in January 2003, the veteran requested 
a Board videoconference hearing.  One was scheduled in March 
2003, but VA Forms 119, Report of Contact, dated in March 
2003, reflect that the veteran canceled his hearing, did not 
want it rescheduled, and wanted the Board to make a decision 
on the evidence in the record.  Therefore, his hearing 
request is deemed withdrawn.  38 C.F.R. § 20.704 (2003).


REMAND

Before receiving the appellant's claim, the Veterans Claims 
Assistance Act (VCAA) was enacted and became effective.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  The VCAA essentially eliminates the requirement that 
a claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA 
issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2003)).  The amendments became effective on November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), 
which became effective August 29, 2001.  VA is not required 
to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.

Pursuant to the VCAA, VA first has a duty to notify the 
appellant of any information and evidence necessary to 
substantiate his claim for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b).  
Further, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim, although the 
ultimate responsibility for furnishing evidence rests with 
the claimant.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c).  

Under the regulations, VA treatment or examination reports 
will be accepted as an informal claim for benefits once a 
formal claim for compensation has been allowed.  The veteran 
contends that an effective date as early as January 1995, 
the date of his initial claim for service connection, but no 
later than February 1999, the date of his claim for a TDIU 
should be assigned.  

In the present case, the Board finds that VA's redefined 
duties to notify a claimant, as set forth in the VCAA, have 
not been fulfilled regarding the issue on appeal.  See 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003); see also Paralyzed Veterans of 
Am. v. Sec'y of Veterans Affairs, Nos. 02-7007, -7008, -
7009, -7010, 2033 U.S. App. LEXIS 19540 (Fed. Cir. Sept. 22, 
2003).  In particular, the RO has not notified the veteran 
of what evidence he needs to establish his earlier effective 
date claim nor indicated what evidence VA has obtained 
and/or plans to obtain.  See Huston v. Principi, 17 Vet. 
App. 195 (2003).  The RO has not supplied the veteran with 
the regulations pertinent to his claim, specifically, 
38 C.F.R. §§ 3.102, 3.104, 3.105, 3.151(a), 3.155, 3.156, 
3.157, 3.158, 3.159, 3.400(k).  Consequently, a remand is 
required to comply with the notice provisions contained in 
the VCAA.  
 
Thus, in compliance with the VCAA, the Board finds that the 
case must be REMANDED to the RO for further development:

1.  The RO must review the entire file 
and ensure for the issue on appeal that 
all notification and development 
obligations in accordance with the 
recent decision in Paralyzed Veterans of 
Am. v. Sec'y of Veterans Affairs, as 
well as necessary to comply with 38 
U.S.C.A. 
§§ 5103 and 5103A (West 2002) and 38 
C.F.R. § 3.159 (Duty to Assist, 66 Fed. 
Reg. 45,620 (Aug. 29, 2001)), and any 
other legal precedent are fully complied 
with and satisfied.  The claims file 
must include documentation that the RO 
has complied with the VA's redefined 
duties to notify and assist a claimant, 
as set forth in the VCAA.

2.  After completion of the above, the 
RO should readjudicate the appellant's 
claim, including any additional evidence 
obtained by the RO on remand.  If the 
determination remains adverse, the 
veteran should be furnished a 
supplemental statement of the case, 
which fully sets forth the controlling 
law and regulations pertinent to this 
appeal, to include 38 C.F.R. §§ 3.102, 
3.104, 3.105, 3.151(a), 3.155, 3.156, 
3.157, 3.158, 3.159, and 3.400(k).  The 
requisite period of time for a response 
should be afforded.   

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  The purposes 
of this remand are to comply with due process of law and to 
further develop the appellant's claim.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the above.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




